THE   ATTORNEY         GENERAL
                          OF   TEXMW


                          November 16, 1988




Honorable Kent Caperton          Opinion NO.     JM-981
Chairman
Jurisprudence Committee          Re: Whether a County Appraisal
Texas-State Senate               District may subpoena   records
P. 0. Box 12068                  of a person solely by virtue
Austin, Texas 78711              of that individual's    failure
                                 to render property for taxa-
                                 tion, where    there    '
                                 administrative         j%ciZ
                                 proceeding pendin:   (RQ-1527)

Dear Senator Caperton:

     You ask:

           Does an appraisal   district of a county
        have the authority to subpoena the records of
        a person solely on the basis that the person
        failed to render property    for taxation,  as
        required by Chapter 22 of the Property Tax
        Code, when no administrative      or judicial
        hearing or proceeding is pending     involving
        the person and the district?

     Your    request is accompanied by a brief prepared by the
attorneys    representing  the parties  on behalf  of whom you
make this    request. We will limit the applicability of our
discussion    to the facts stated in that brief, which are as
follows:l

           What is happening   in Bexar County,    is
        that if you do not do a rendition of personal



     1. The opinion process of this office is designed   to
furnish legal opinions based upon a stated fact situation,
and not to resolve fact disputes. A recitation of facts in
an opinion is not an affirmation of their existence,    but
merely a recital of the basis upon which the legal opinion
is offered.



                                 P. 5009
Honorable Kent Caperton - Page 2   (JM-981)




        property,    then  the   Appraisal   District
        automatically has the Appraisal Review  Board
        issue a subpoena duces tecum to you to bring
        your books and records before a designated
        representative to the Appraisal    District's
        office and let them look at it.

     As is noted in the brief, section 22.01 of the Tax Code
requires a person to Vender for taxation       all tangible
personal property used for the production of income that he
owns or that he manages     and controls as a fiduciary   on
January 1" (with the exception of certain property   covered
by chapter 24 of the code).

     It appears, however, that there are no legal sanctions
for failure to render as directed by section 22.01 and that
in fact many taxpayers fail to so render. See, Provertv Tax
in Texas:   A LeUal Analysis. ReDOrt    to the Soecial Task
Force on School Finance, Legislative Property Tax Committee,
prepared by M. Yudof,   1973. Section 22.07 does authorize
the chief appraiser    or his designated   representative   to
inspect the premises of a business, trade, or profession    to
determine the existence and market value of taxable personal
property.  Also, section 22.22 authorizes the chief apprais-
er to require certain rendition     and property  reports by
delivery of written notice to that effect. However, we find
no authority, explicit or implied, for the appraisal      dis-
trict or the chief appraiser, by use of a subpoena       duces
tecum, to compel a nonrendering taxpayer to produce    records
relating to potentially taxable personal property.

     Nor do we find any authority for the appraisal      review
board to compel by use of a subpoena duces tecum a taxpayer
to produce such records    in the circumstances you describe.
The appraisal    review board is required to review the
appraisal records made by the appraisal      district, and to
direct the chief appraiser to make reappraisals or otherwise
correct the records if the appraisals are found to be "not
substantially uniform" or if the records do not conform      to
the requirements   of law.    Tax Code §§ 41.01, 41.02.     The
appraisal review board is also required to hear and decide
challenges to the appraisals     and records by taxing units
(sections 41.03 et sea.) and by property owners       (sections
41.41 et sea.).     Section 41.61 et secf. authorizes       the
appraisal review board to issue subpoenas in the course of
these proceedings.   Section 41.61 provides:

           (a) If reasonably necessary in the course
        of a Droceedins nrovided bv this ChaDter, the
        appraisal review board on its own motion   or
        at the request of a party may subpoena



                               P. 5010
Honorable Kent Caperton - Page 3    (JM-981)




        witnesses or books,    records, or other       docu-
        ments.

            (b) On the written remed  of a Dare to a
        proceedina   nrovided bv this chanter     the
        appraisal review board shall issue a subpoena
        if the requesting party:

              (1) shows good     cause for   issuing     the
           subpoena; and

               (2) deposits with the board a sum the
           board determines is reasonably  sufficient
           to insure payment of the costs estimated
           to accrue for.issuance and service of the
           subpoena and for compensation of the indi-
           vidual to whom it is directed.    (Emphasis
           added.)

     The specific enumeration     in section 41.61 of the
instances when the appraisal   review board is authorized   to
issue subpoenas duces tecum indicates that the board     lacks
such authority   in situations not addressed by that pro-
vision -- that is, other than in the course of chapter      41
board proceedings.    We find no authority    in state law,
explicit or implied,    for the board to otherwise       issue
subpoenas.

     Therefore, in answer to your question,     we conclude that
an appraisal district has no authority   to     issue subpoenas
duces tecum, nor does the appraisal review      board have such
authority when no board proceeding has been     instituted.

                       SUMMARY

             An appraisal district has no authority
        to issue subpoenas duces tecum. An appraisal
        review board has no authority     to   issue
        subpoenas   duces   tecum   when  no   board
        proceeding has been instituted.




                                    JIM     MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General




                               p. 5011
Honorable Kent Caperton - Page 4     (JM-981)




Lou MCCRRARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILF'IN
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                              p. 5012